Order of the Family Court, New York County (Judith B. Sheindlin, F.C.J.), entered September 14, 1989, which denied petitioner’s application for custody or visitation with the subject infant, unanimously affirmed.
By petition filed January 23, 1989, petitioner, an elementary school teacher and the subject infant’s maternal second cousin, sought custody of the then eight year old infant, who was taken from his parents’ custody in July 1986 and placed *532in a pre-adoptive home by the Puerto Rican Association for Community Affairs in June 1988, at the time that the order was entered terminating parental rights. We agree with Family Court that given the infant’s age and the amount of time already spent in foster care, contact with a distant relative would be meaningless and not in the child’s best interests.
The child, born June 23, 1980, is now 11 years old, and has resided in the pre-adoptive home for almost four years. His contact with his maternal second cousin was never extensive, and according to the mental health study of the infant, he has no recollection of petitioner. The same mental health evaluation indicates that the infant is thriving in foster care, and that a change of custody would be disastrous.
We have considered the remaining arguments and find them to be either academic or without merit. Concur — Sullivan, J. P., Carro, Rosenberger, Kassal and Rubin, JJ.